DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 07/07/2021 Non-Final Office Action, claims 1-4, 8, 13, 16-21, 35-38, 42-44, 47, 52, and 53 were pending. Claims 1-4, 8, 13, 16-20, 43, and 47 were withdrawn. Claims 21, 35-38, 42, 44, 52, and 53 were rejected.
In the Applicant’s 12/01/2021 Reply, claims 21, 35, 38, 42, and 43 were amended. 
Claims 1-4, 8, 13, 16-21, 35-38, 42-44, 47, 52, and 53 remain pending.

Information Disclosure Statement
The information disclosure statement submitted 12/01/2021 was properly filed in compliance with 37 CFR 1.97 and considered.

Remarks and Amendments
	Claims 21, 35-38, 42, 44, 52, and 53 were rejected under 35 U.S.C. 103 as being unpatentable over Chakarborty, et al., International Journal of Pharmacognosy and Phytochemical Research, 7:193 (2014-15):

    PNG
    media_image1.png
    521
    623
    media_image1.png
    Greyscale

	The Applicant argues that the Final Office Action acknowledges that Chakarborty “fails to [] exemplify the therapeutic use of the cannabis/gentamicin mixture,” therefore, “Chakarborty does not teach or suggest each and every feature of independent claims 21 and 38.” (p. 11). However, the finding of antibacterial synergy between a commercial antibiotic and therapeutic composition strongly suggests therapeutic use. 
	The Applicant then argues that Chakarborty does not render the rejected claims obvious, because it fails to identify the claimed cannabinoids from the cannabis extract or which of the cannabinoids contribute to the demonstrated synergistic antibacterial efficacy between gentamicin and cannabis. (p. 12). However, Cannabis sativa is known to contain cannabinoids, such as THC, CBD, and CBG, though, Chakarborty need not recognize the specific cannabinoids responsible for acting in synergy with gentamicin to meet the claimed composition which does not exclude cannabis extracts containing cannabinoids.
	The Applicant finally argues that Chakarborty does not disclose a pharmaceutical composition but instead discloses a nutrient broth which would not be suitable for administration of active compounds to an organism. However, claim 21 does not require administration to an organism, and the “subject” of claim 38 is not confined to organisms. Furthermore, there is nothing to indicate the nutrient broth could not serve as a carrier. Finally, Chakarborty describes an in vitro study of the synergistic antibacterial activity between a commercial antibiotic and cannabis extract, where the results suggest pharmacologic use. 
	This rejection is withdrawn, as it fails to consider the claims as amended. 

Rejections
35 U.S.C. 112(b):  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 21 recites a list of cannabinoids including “derivatives thereof.” The term “derivatives” requires derivatization and is inherently relative. However, neither the claim nor specification defines the extent to which the cannabinoids may be derivatized and continue to meet the claim language. Accordingly, the scope of the claim is indeterminate. 
	
	
35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 35-38, 42, 44, 52, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Chakarborty, et al., International Journal of Pharmacognosy and Phytochemical Research, 7:193 (2014-15).
	Chakarborty teaches a synergistic combination of cannabis sativa combined with gentamicin against Staphylococcus aureus that decreases the minimum inhibitory concentration (MIC) of the cannabis sativa and gentamicin. (pp. 194-195). While the MIC of gentamycin  against Staphylococcus aureus is 5 mg/mL and of cannabis water extract against Staphylococcus aureus is 1000 mg/mL, their combination results in MIC decreases to 1.25 mg/mL and 250 mg/mL, respectively. Id. In the search for new antimicrobial agents to combat the therapeutic problem presented by resistant microbials, Chakarborty provides a synergistic combination of gentamicin:cannabis at 1:200 prompting Chakarborty to suggest that pharmacodynamics studies of this combination need to be performed to establish the effective dosage. (p. 193). Differences in concentration will generally not support the patentability of subject matter encompassed by the prior art, unless there is evidence indicating such concentration or temperature is critical. In this case, the criticality would appear to relate to the synergy between cannabis and gentamicin, already discovered by Chakarborty, such that optimizing the dosages to determine where synergy occurs would be a matter of course to improve upon or maximize the ranges of the already established synergy. Furthermore, cannabis sativa is known to contain THC, CBD, and CBG, some of which would remain in the cannabis extract. 
	Chakarborty differs from the present claims in that it fails to specifically exemplify the therapeutic use of the cannabis/gentamicin mixture. However, the promising antibacterial .

Conclusion
Claims 1-4, 8, 13, 16-21, 35-38, 42-44, 47, 52, and 53 remain pending.
Claims 1-4, 8, 13, 16-20, 43, and 47 are withdrawn.
Claims 21, 35-38, 42, 44, 52, and 53 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


Primary Examiner, Art Unit 1655